Dibell, <7.
(concurring).
I concur in the result. There was a verdict for the plaintiff. There was a motion for judgment notwithstanding, but no motion for a new trial. With the record so the defendant can have a reversal only in the event that it conclusively appears that the plaintiff was in the course of his employment by the city at the time of his injury. The opinion holds that as a matter of law he was not in the course of his employ-' ment. A holding that the evidence does not require a finding that the .plaintiff was in the course of his employment is enough to sustain the judgment. The opinion necessarily concludes another employee, having the situation of the plaintiff, upon a claim that it might be found as a fact that he was in the course of his employment at the time and entitled to compensation from his employer under the compensation act. I prefer that such a claim be left undecided here and ¡that it be met when it is necessary to the decision'of a controversy.